DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 includes both the limitations “the intermediate seal section having a length extending in a generally horizontal direction” and “the first intermediate seal section having a height in a horizontal direction” which appear to be at odds with each other leaving it unclear what is intended by the claims. 
Claims 10-14 are rejected for incorporating the indefinite limitations of claim 9 by dependency.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallory (US 2011/0075952).
Mallory discloses a drawstring trash bag comprising: a first panel and a second panel, the first panel and the second panel joined along opposing first and second side edges and a bottom edge, an upper edge of the first panel and the second panel defining an upper opening of the drawstring trash bag (see Fig. 4B), a first drawstring (116) provided within a first hem formed in the first panel along the upper edge of the drawstring trash bag, a first integrated short seal welding together the first panel, the first drawstring, the second drawstring and the second panel, wherein the first integrated short seal is adjacent to a first upper corner of the drawstring trash bag, the first integrated short seal having an inner seal section (portion of 120 farthest from edge 106; noted 3 in annotated drawing below), an outer seal section (portion of 120 closest 
Annotated blowup of Fig. 4B for clarity:

    PNG
    media_image1.png
    154
    134
    media_image1.png
    Greyscale

Mallory further discloses the first integrated short seal extending from the upper edge to the first hem seal (see Fig. 4B); the inner and outer seal sections and the intermediate seal section having substantially the same width (see annotated Figure .  

Allowable Subject Matter
7.	Claims 1-8 and 15-20 are allowed.
8.	Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments

9.	Applicant's arguments filed 3/26/2021 with respect to claims 9-13 have been fully considered but they are not persuasive.
	Applicant argues that Mallory fails to disclose “"the height of the first inner and outer seal sections greater than the height of the first intermediate seal section." This argument has been considered, however is not persuasive in light of claim 9 defining the height of the intermediate seal section being in the horizontal direction, not in the vertical direction. As shown in the annotated Fig. 4B above, the horizontal dimension of the intermediate seal section (2) is less than the vertical dimension of the inner and outer seal sections (1 & 3) as claimed.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
April 6, 2021